DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Upon reconsideration in view of Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019), the finality of the Office action of 10/09/2020 has been withdrawn.
                                      Status of claims
Claims 49 and 55-56 and 59 have been canceled. Claims 41-48, 50-52, 54, 57 and 61-67 are currently pending in the application. 
                       Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

to identify unoccupied ones of the electric vehicles that were left by users and are to be charged and display indications of the locations of the unoccupied ones of the electric vehicles on a communication device of an individual”. The specification does not provide a support for the recited limitation. In fact, the Specification does not provide any indication regarding “unoccupied” vehicles; the Specification only discussed vehicles to be charged, and parked vehicles. Therefore, for the purposes of examination the Examiner understands the recited limitation as “processing the information regarding the electric vehicles with at least one processor to identify electric vehicles to be charged and display indications of the locations of said vehicles on a communication device of an individual.” Same rationale is applied to the remaining dependent claims.

                                          Claim Interpretation
	During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 
	The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). 
Independent claim 41 recites: 
“causing the individual to retrieve the unoccupied ones of the electric vehicles at the locations of the unoccupied ones of the electric vehicles; 
causing the individual to transport the unoccupied ones of the electric vehicles to at least one charging unit remote from the locations of the unoccupied ones of the electric vehicles;
causing the individual to charge the unoccupied ones of the electric vehicles with the at least one charging unit;
causing the individual to transport the unoccupied ones of the electric vehicles to spots remote from the at least one charging unit and from the users after the unoccupied ones of the electric vehicles are charged with the at least one charging unit; and
causing the individual to release the unoccupied ones of the electric vehicles at the spot”.

Independent claim 61 recites:

“causing the individual to move the unoccupied ones of the electric vehicles and at least one charging unit remote from the locations of the unoccupied ones of the electric vehicles relative to one another such that the unoccupied ones of the electric vehicles become chargeable with the at least one charging unit; 
causing the individual to charge the unoccupied ones of the electric vehicles with the at least one charging unit; and


The Specification defines the word “causing” as following:

   [0034] Additional aspects may involve a computer-implemented method, an 
apparatus, and/or a computer-readable storage media comprising 
computer-readable instructions executable by a computing apparatus to cause the 
computing apparatus to execute a process for: (1) determining, based on 
information  regarding a rented electric vehicle, that the rented electric vehicle is to be charged; and (2) outputting a command for a valet of a vehicle rental company providing the rented electric vehicle to charge the rented electric vehicle.  By "valet of a vehicle rental company" this is intended to mean an individual or company working for, working for a subcontractor of, or otherwise working on behalf of the vehicle rental company. 

 [0295] For these and/or other reasons, in some embodiments, the user may 
enter into a rental agreement with the vehicle rental company for renting the 
electric vehicle 100 in which a charging option is selectable by or provided by 
default to the user upon rental of the vehicle 100.  With this charging option, 
the vehicle rental company assumes at least partial responsibility for causing 
the electric vehicle 100 to be recharged while it is being rented by the user.  

Thus, for the purposes of examination, under the broadest reasonable interpretation and in view of the Specification, the Examiner understands the word “causing” as somebody gives instructions orally or in written form to retrieve, transport, charge and release the electric vehicles without actually performing said retrieving, transporting, charging and releasing steps. Same rationale is applied to the dependent claims.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 41-48, 50-52, 54, 57 and 61-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 41 is directed to a statutory category, because a series of steps for causing an individual to charge an electric vehicle satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of causing an individual to charge and transport an electric vehicle. The claim recites:
receiving information regarding the electric vehicles over a communication network, the information regarding the electric vehicles being indicative of locations of the electric vehicles;
processing the information regarding the electric vehicles with at least one processor to identify unoccupied ones of the electric vehicles that were left by users and are to be charged and display indications of the locations of the unoccupied ones of the electric vehicles on a communication device of an individual;
causing the individual to retrieve the unoccupied ones of the electric vehicles at the locations of the unoccupied ones of the electric vehicles; 
causing the individual to transport the unoccupied ones of the electric vehicles to at least one charging unit remote from the locations of the unoccupied ones of the electric vehicles;
causing the individual to charge the unoccupied ones of the electric vehicles with the at least one charging unit;
causing the individual to transport the unoccupied ones of the electric vehicles to spots remote from the at least one charging unit and from the users after the unoccupied ones of the electric vehicles are charged with the at least one charging unit; and
causing the individual to release the unoccupied ones of the electric vehicles at the spot”.

The limitations of receiving; identifying; displaying; and causing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “receiving”; “identifying,” etc.) is an abbreviated reference to the rather detailed 
claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, “receiving”; “identifying” and “displaying” steps, in the context of this claim encompasses an administrator receives a phone call from a user regarding vehicles parked upon a street, and directs the user to charge said vehicles. Similarly, “causing” steps could be understood as merely the administrator instructs the user (possibly at the certain time in the future) to retrieve the vehicles at the locations, transport the vehicles to a charging location, and to transport the vehicles after charging to a designated spot. e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
The utilizing mathematical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). e.g., “receiving data regarding the electric vehicles”) to generate additional information (e.g., “identifying unoccupied ones of the electric vehicles”). See id.
It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring unoccupied vehicles-related information presented to a user based on, e.g., vehicles occupancy data; and Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing information of vehicles left upon a street, then displaying the results. All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the receiving; identifying; displaying; and causing steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	As per receiving and displaying/outputting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving; identifying; displaying; and causing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving and displaying steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional communication networks and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 41 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. Therefore, claim 41 does not provide a specific means or method that 
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “processing the information regarding the electric vehicles with at least one processor” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core. 
	Accordingly, claim 41 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. Same rationale applied to independent method claim 61. 
 Further, although the Examiner takes the steps recited in the independent claims as exemplary, the Examiner points out that limitations recited in dependent claims 42-48, 50-52, 54, 57 and 62-67 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 42-48, 50-52, 54, 57 and 62-67 each merely add further details of the abstract steps recited in claims 41 and 61 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 42-48, 50-52, 54, 57 and 62-67 are also directed to non-statutory subject matter. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-48, 50-51, 54, 57,  61, 63 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer (US 2012/0271758 A1) in view of Stefik et al. (US 2012/0095790 A1) and further in view of Nagda et al. (US 6,862,524 B1).

Claim 41.    Jammer discloses a method for charging electric vehicles, the method comprising:
receiving information regarding the electric vehicles over a communication network, the information regarding the electric vehicles being indicative of locations of the electric vehicles; [0263]; [0265]; [0270]; [0271]; [0337]; [0366]; [0378]-[0382]; [0476]
processing the information regarding the electric vehicles with at least one processor to identify given ones of the electric vehicles to be charged and display indications of the locations of the given ones of the electric vehicles; [0200]; [0218];  
causing an individual to retrieve said vehicles at the locations of vehicles; (instructing the user to go/drive to the position) [0441]; [0469]; [0483]; [0484] (sending a breakdown vehicle 130 Fig 1 [0246]; [0255]; Individual 104 to the vehicle); Individual 104 Fig. 2A
causing the individual to transport the given ones of the electric vehicles to at least one charging unit remote from the locations of the given ones of the electric vehicles; [0469]; [0472]; [0421]; [0483]-[0485] (sending a breakdown vehicle BDV 130 to tow or transport the vehicle to a charging location) [0447] Individual 104 Fig. 2A (tow at least one electric vehicle 120 using a tow line and connection module 139 Fig. 1 [0255]); 
causing the individual to charge the given ones of the electric vehicles with the at least one charging unit; [0484]; [0485]; [0473] Individual 104 controls the charging unit 
Jammer does not specifically teach: processing the information regarding the electric vehicles with at least one processor to identify unoccupied ones of the electric vehicles that were left by users; and causing the given ones of the electric vehicles to be transported remotely from the at least one charging unit after the given ones of the electric vehicles are charged with the at least one charging unit.
	Stefik et al. (Stefik) discloses processing the information regarding the electric vehicles with at least one processor to identify unoccupied ones (valet parking) of the vehicles that were left by users; [0043]; [0047]; [0050]; [0107], retrieving by an individual 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Stefik, for the benefit of providing convenience to the customers, by providing flexible types of valet parking, as specifically stated in Stefik [0013].
	While Stefik discloses displaying indications of the locations of the given ones of the electric vehicles, and communicating vehicle-related information to the communication device of the individual [0151], Jammer does not explicitly teach displaying said indications on the communication device of the individual, which is disclosed in Nagda et al. (Nagda) (upon receiving the vehicle positions from the mobile units, the ground station combines the stored data with the received information, displays the present vehicle positions on a digital map, and providing the map to an emergency response team having a mobile device that is capable of displaying a map) C. 1, L. 45-48; C. 15, L. 63-67. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Nagda, for the benefit of combining vehicle-related information with real-time traffic information, thereby minimizing travel time or providing 

Claim 42.    The method of claim 41, wherein the information regarding the electric vehicles is indicative of charge levels of the electric vehicles. Jammer; [0332]; [0449]; [0333]

	Claim 43.   The method of claim 42, comprising processing the information
regarding the electric vehicles with the at least one processor to display indications of the charge levels of said ones of the electric vehicles. Jammer; [0111]; [0128]; [0136]; [0213] (Control system output unit 113 includes, for example, a monitor, a screen, a Cathode Ray Tube (CRT) display unit, a Liquid Crystal Display (LCD) display unit, a plasma display unit, or other suitable output devices. Fig. 1; “110”; “113”); [0038]; [0040]; [0057]; [0059]; [0307]; [0332]; [0333]. Further, Jammer discloses that each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120, [0233], thereby suggesting that said information communicated from the control system and displayed on the mobile device of the service provider (the individual) includes said charge levels of the given ones of the electric vehicles. Further, Jammer discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.



	Claim 45.    The method of claim 41, comprising processing the locations of said ones of the electric vehicles to determine a route to be taken to retrieve said ones of the electric vehicles. Jammer; [0370]; [0371]; [0256]; [0421]. Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

	Claim 46.   The method of claim 41, wherein causing the individual to transport said electric vehicles remotely from the at least one charging unit after said ones of the electric vehicles are charged with the at least one charging unit includes causing the individual to transport said electric vehicles to the locations of said ones of the electric vehicles at which said ones of the electric vehicles were retrieved. Stefik discloses a parking valet retrieves an unoccupied car from a first/drop-off location, transports the car to another parking location, and then returns the car back to the first or convenient location. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.



Claim 48.    The method of claim 47, wherein causing the individual to use at least one other vehicle to move said ones of the electric vehicles comprises causing the individual to place said ones of the electric vehicles in the at least one other vehicle. Jammer; [0257]; [0255]; [0421]. Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

	Claim 50.    The method of claim 41, wherein causing the individual to transport said ones of the electric vehicles to the at least one charging unit remote from the locations of said ones of the electric vehicles comprises causing the individual to transport said ones of the electric vehicles to the at least one charging unit at least in part without driving said ones of the electric vehicles. Jammer; [0469]; [0472]; [0473]; [0255]; [0256]; [0421]; [0447]. Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

Claim 51.    The method of claim 41, wherein the indications of the locations of siad ones of the electric vehicles are conveyed via at least one of an email, an SMS, and a social media update. Jammer; [0200]; [0218]; [0332]; [0333]; [0337]; [0233] 
(Each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120) Thus, communicating via the Internet and/or a cellular network of the mobile device at least suggests communicating via an email and SMS for the benefit of using convenient and well-known forms of communications). Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

Claim 61.  Jammer discloses a method for charging electric vehicles, the method comprising:
receiving information regarding the electric vehicles over a communication network, the information regarding the electric vehicles being indicative of locations of the electric vehicles; [0263]; [0265]; [0270]; [0271]; [0337]; [0366]; [0378]-[0382]; [0476]
processing the information regarding the electric vehicles with at least one processor to identify given ones of the electric vehicles to be charged and display indications of the locations of the given ones of the electric vehicles; [0200]; [0218];  [0263]; [0265]; [02971]; (at least one person who is a service provider) [0308]; [0332]; [0333]; [0233] (Each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120)

causing the individual to charge the identified ones of the electric vehicles with the at least one charging unit [0473]; [0484]; [0485]
Jammer does not specifically teach: processing the information regarding the electric vehicles with at least one processor to identify unoccupied ones of the electric vehicles that were left by users; and causing the given ones of the electric vehicles to be transported remotely from the at least one charging unit after the given ones of the electric vehicles are charged with the at least one charging unit.
	Stefik discloses processing the information regarding the electric vehicles with at least one processor to identify unoccupied ones (valet parking) of the vehicles that were left by users; [0043]; [0047]; [0050]; [0107], retrieving by an individual (a parking valet) the unoccupied vehicles at the locations of the unoccupied ones of the vehicles (from a first/drop-off location);  transporting by the individual the vehicle to another parking location, and then returning the vehicle back to the first or convenient (remote) location. Abstract; (a valet is responsible for retrieving a car from a parking space upon the customer’s return). [0006]; [0011]; [0015]; [0057]; [0107]; [0203]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Stefik, for the benefit of providing convenience to the 
	While Stefik discloses displaying indications of the locations of the given ones of the electric vehicles, and communicating vehicle-related information to the communication device of the individual, Jammer does not explicitly teach displaying said indications on the communication device of the individual, which is disclosed in Nagda (upon receiving the vehicle positions from the mobile units, the ground station combines the stored data with the received information, displays the present vehicle positions on a digital map, and providing the map to an emergency response team having a mobile device that is capable of displaying a map). C. 1, L. 45-48; C. 15, L. 63-67
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Nagda, for the benefit of combining vehicle-related information with real-time traffic information, thereby minimizing travel time or providing certain information regarding a current or intended route, as specifically stated in Nagda. C. 2, L. 31-44

Claim 54.   The method of claim 61, wherein causing the individual to move the unoccupied ones of the electric vehicles and the at least one charging unit relative to one another comprises: 
causing the individual to retrieve said ones of the electric vehicles at the locations of the given ones of the electric vehicles; Jammer; [0441]; [0469]

Jammer does not specifically teach: causing transporting of the given ones of the electric vehicles remotely from the at least one charging unit after the given ones of the electric vehicles are charged with the at least one charging unit.
	Stefik discloses a parking valet retrieves an unoccupied car from a first/drop-off location, transports the car to another parking location, and then returns the car back to the first or convenient location. Stefik further teaches causing the individual to retrieve the unoccupied electric vehicles at the locations of siad electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Stefik, for the benefit of providing flexible types of valet parking, as specifically stated in Stefik [0013].

	Claim 57.    The method of claim 61, wherein: the information regarding the electric vehicles is indicative of charge levels of the electric vehicles; and the method
comprises processing the information regarding the electric vehicles with the at least one processor to display indications of the charge levels of said electric vehicles. Jammer; [0332]; [0449]; [0333]; [0111]; [0128]; [0136]; [0213] (Control system output unit 113 includes, for example, a monitor, a screen, a Cathode Ray Tube (CRT) display 
Jammer further discloses that each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120, [0233], thereby suggesting that said information communicated from the control system and displayed on the mobile device of the service provider (the individual) includes said charge levels of said electric vehicles. Further, Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

	Claim 62.  The method of claim 61, wherein the individual to move the identified ones of the electric vehicles and the at least one charging unit relative to one another comprises causing the individual to transport the at least one charging unit to said ones of the electric vehicles. (by a service provider)  Jammer; [0469]; [0472]; [0421]; [0447]. Further, Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 61.

	Claim 63.  The method of claim 61, wherein causing the individual to move said  ones of the electric vehicles and the at least one charging unit relative to one another comprises causing the individual to use at least one other vehicle to transport (by a service provider) a first one of (i) the at least one charging unit and (ii) said ones of the electric vehicles to a second one of (i) the at least one charging unit and (ii) said ones of the electric vehicles that is distant from the first one of (i) the at least one charging unit 

Claims 66 and 67.  The method of claim 41, wherein the communication device of the individual comprises the at least one processor. Jammer discloses that each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120, [0233].

	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Stefik, further in view of Nagda and further in view of Chen et al. (US 2007/0129974 A1).

	Claim 52.    Jammer does not specifically teach, wherein causing the individual to retrieve said ones of the electric vehicles at the locations of said ones of the electric vehicles comprises causing use of codes identifying the given ones of the electric vehicles, which is disclosed in Chen et al. (Chen) (ID codes), Abstract; [0007]; [0015]; [0019]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

Claim 64 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Stefik, further in view of Nagda and further in view of Bogaard et al. (US 2012/0130891 A1).

Claims 64 and 65.  While Jammer discloses that the electric vehicles are provided by a company [0033]; [0034]; [0469]; [0472]; [0421]; [0447], and Stefik discloses valet services, the combination does not specifically teach that the individual works on behalf of the charging company, which is disclosed in Bogaard et al. (Bogaard) [0051]; [0068] (a parking supplier 40 may offers a variety of ancillary, parking related services, including electric vehicle charging services, valet parking services, vehicle cleaning and maintenance services, and the like; said services are offered in 
conjunction with a parking session). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer .

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the Examiner did not considered certain features of claims 41 and 61, e.g. “unoccupied vehicles” and “identifying unoccupied vehicles”, the Examiner respectfully notes that while Jammer’s method can operate regardless whether the vehicle is occupied or not occupied; the breakdown vehicle is dispatched to the out of charge electric vehicle to charge the battery, Stefik discloses said limitations (a valet parking; withdrawing a vehicle from the location the operator left it, relocating the car to the parking; withdrawing the car from the parking to deliver the car to its operator). To this end the Examiner notes that the limitations of “unoccupied vehicles” and “identifying unoccupied vehicles” are not supported by the Specification. 

Applicant further argues that Modifying Jammer so that an electric vehicle to be charged would be unoccupied, i.e., a user of the electric vehicle would not be with the electric vehicle, would not have been obvious as this would impermissibly change Jammer's principle and render it unsatisfactory for its intended purpose, notably as the user of the electric vehicle would not be met along his/her route and would not continue along his/her route as intended by Jammer.

Vehicle. [0255]-[0257] 

    PNG
    media_image1.png
    294
    470
    media_image1.png
    Greyscale

Accordingly, said arrangement discloses “unoccupied vehicle” feature at least during the transporting mode, because it is illegal to stay inside transportable or towed vehicle. Thus, Stefik’s teaching would not impermissibly change Jammer's principle of operation.









Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/20/2021